NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered. Claims 1-3, 5, 7, 9-12, 14, 15, 17-18, 20-26 are currently pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jeong Hyun Ju on 05/18/2021.
The application has been amended as follows: 

Claims 2, 3, 5, 7, 9, 10, 14, 17, 18, 20, 22-26 are amended to:

at least one pressure plate is accommodated in the recess portion.  

3. (previously presented): The fuel nozzle assembly according to claim 1, wherein the at least one pressure plate is an extension pressure plate extending circumferentially such that two or more adjacent fixing bolts are fitted thereto, and wherein the nozzle flange has a recess portion on the flat surface thereof such that the extension pressure plate is accommodated in the recess portion.

5. (currently amended): The fuel nozzle assembly according to claim 1, wherein the at least one pressure plate, prior to being secured to the flat surface of the nozzle flange, has a curved shape in a width direction thereof or in a longitudinal direction thereof to have an arc-like cross-section.

7. (previously presented): The fuel nozzle assembly according to claim 1, wherein: 
the nozzle flange has a recess portion formed on the flat surface thereof such that the at least one pressure plate is accommodated in the recess portion; 
the at least one pressure plate, prior to being secured, has a curved shape in a width direction thereof or in a longitudinal direction thereof to have an arc-like cross-section; and 3Serial No.: 16/159,692Attorney Docket No.: 40011-1102 
the recess portion has a width equal to or greater than the at least one pressure plate in a flattened state of the at least one pressure plate caused by a pressing force of an associated one of the fixing bolts.

9. (previously presented): The fuel nozzle assembly according to claim 1, wherein: 
the at least one pressure plate is an extension pressure plate extending circumferentially such that two or more adjacent fixing bolts are fitted thereto; and 
the extension pressure plate, prior to being secured, has a bent portion that is convex upward at the center thereof between two holes into which two adjacent fixing bolts are fitted.  

10. (original): The fuel nozzle assembly according to claim 1, wherein the at least one pressure plate has a plurality of circular protrusions or square protrusions formed on the surface that is pressed against the nozzle flange.  

14. (currently amended): A gas turbine comprising: 
a compressor to compress air; 
a combustor comprising a fuel nozzle assembly to mix compressed air supplied from the compressor with fuel for combustion; and 
a turbine to generate power by gas combusted in the combustor, wherein the fuel nozzle assembly comprises: 
a fuel nozzle; 
a head end plate to which the fuel nozzle is fixedly fastened; and 
a nozzle casing to which the head end plate is fixed, and wherein the fuel nozzle comprises: 
an injection cylinder that supplies fuel to a combustion chamber and having a nozzle flange fixed to the head end plate; and 
a nozzle shroud separated from the injection cylinder to surround the injection cylinder and forming a passage between an inner wall of the nozzle shroud and the injection cylinder, 
the injection cylinder is fixedly fastened to the head end plate by a plurality of fixing bolts arranged in a circumferential direction of the nozzle flange, and 
each of the fixing bolts is fitted to at least one of a plurality of pressure [[plate]] plates to fixedly fasten the injection cylinder to the head end plate, the plurality of pressure plates having an extended curved shape in the circumferential direction of the nozzle flange, being arranged at regular intervals along the circumferential direction of the nozzle flange, and being pressed against a flat surface of the nozzle flange to which the fixing bolts are fastened, 
wherein the nozzle flange has a recess portion on the flat surface thereof and having a shape that accommodates the pressure plate.

17. (previously presented): The gas turbine according to claim 14, wherein the at least one pressure plate is an extension pressure plate extending circumferentially such that two or more adjacent fixing bolts are fitted thereto.

18. (currently amended): The gas turbine according to claim 14, wherein: 
the nozzle flange has the recess portion formed on the flat surface thereof such that the at least one pressure plate is accommodated in the recess portion; 
the at least one pressure plate, prior to being secured, has a curved shape in a width direction thereof or in a longitudinal direction thereof to have an arc-like cross-section; and 6Serial No.: 16/159,692Attorney Docket No.: 40011-1102 
the recess portion has a width equal to or greater than the at least one pressure plate in a flattened state of the at least one pressure plate caused by a pressing force of an associated one of the fixing bolts.  

20. (previously presented): The gas turbine according to claim 14, wherein: 
the at least one pressure plate is an extension pressure plate extending circumferentially such that two or more adjacent fixing bolts are fitted thereto; and 
the extension pressure plate, prior to being secured, has a bent portion that is convex upward at the center thereof between two holes into which two adjacent fixing bolts are fitted.  

22. (previously presented): The apparatus of claim 21, wherein the at least one pressure plate has a lengthwise curvature that matches the arc along the circumferential edge of the nozzle flange.  

23. (previously presented): The apparatus of claim 22, wherein the nozzle flange has at least one recessed portion with dimensions that correspond to the particular length and width configurations including the lengthwise curvature of the at least one pressure plate.  

24. (previously presented): The apparatus of claim 23, wherein the at least one pressure plate, prior to being secured, has a non-flat configuration due to a curved arc-like cross-section or due to a concave/convex portion to further accommodate a bias force from the fixing bolt.  

25. (previously presented): The apparatus of claim 23, wherein the at least one pressure plate has two spaced apart openings that allow engagement with a pair of fixing bolts.  

at least one pressure plate has a plurality of spaced apart protrusions that contact with the nozzle flange to provide additional uniform distribution of the pressure applied from the fixing bolt.


Reasons for Allowance
Claims 1-3, 5, 7, 9-12, 14, 15, 17-18, 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 & 21, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a fuel nozzle assembly wherein each of the fixing bolts is fitted to at least one of a plurality of pressure plates to fixedly fasten the injection cylinder to the head end plate, the plurality of pressure plates having an extended curved shape in the circumferential direction of the nozzle flange, being arranged at regular intervals along the circumferential direction of the nozzle flange, and being pressed against a flat surface of the nozzle flange to which the fixing bolts are fastened.  
Closest prior art includes Weibe (US 2003/0217556, US 6,672,073) which teaches a fuel nozzle assembly having an injection cylinder fixedly fastened to a head end plate via a nozzle flange and a plurality of fixing bolts.  However, Weibe fails to teach or suggest each fixing bolt is fitted to at least one of a plurality of pressure plates, the pressure plates having an extended curved shape in the circumferential direction and arranged at regular intervals along the nozzle flange.  Additional prior art such as Stoia (US 9,366,445) and Davis, Jr. US 2017/0176016) teaches plate arrangements used in conjunction with fixing bolts for fastening fuel nozzle assembly components, but teaches single piece plates as opposed to a plurality of pressure 
Claims 2-3, 5, 7, 9-12, 15, 17-18, 20, 22-26 are allowed for the same reasons as claims 1, 14 & 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741